Citation Nr: 1648231	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-03 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include a compression fracture of C6.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran was a member of the Alabama Army National Guard (AARNG) from February 1981 to September 1983.  He had a period of Initial Active Duty Training (IADT) from June 1981 to October 1981, and a period of Active Duty Training (ACDUTRA) in July 1982.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a February 2012 rating decision, the RO reopened and denied on the merits a claim of service connection for a cervical spine disability.  In a July 2012 rating decision, the RO confirmed the denial of service connection for the cervical spine and granted an increased 40 percent evaluation for a low back disability, effective April 26, 2012.

The RO first considered the propriety of reopening the previously denied cervical spine disability claim, as a final December 1984 decision had addressed that issue.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  Here, however, the Board forgoes consideration of reopening, as the evidence received since December 1984 includes a previously unassociated service department record regarding the Veteran's in-service injury and treatment.  Receipt of relevant service department records requires reconsideration of previously denied claims, not reopening.  38 C.F.R. § 3.156(c).  The issue has been characterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With regard to the cervical spine, the Veteran and the newly obtained service department records indicate in-service treatment around the time of the July 1982 low back injury, during which the Veteran alleges he also injured his cervical spine.  Prior requests for records do not appear to have been comprehensive of the AARNG, the Army, or the treating facilities.  Further, although several responses from various records custodians indicate inclusion of attachments, it is not clear what was attached, if such were actually attached at the time of receipt, or if those documents are still with the now-scanned electronic file.  Therefore, remand for additional development with regard to the neck is required, as is outlined below.

With regard to the lumbar spine, when evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court of Appeals for Veterans Claims (CAVC or the Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition, testing of range of motion of joints that have painful motion should include active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).

The Veteran underwent a VA examination of his thoracolumbar spine in July 2012. The examination report addressed the factors discussed in DeLuca, but did not address the factors discussed in Correia. The Board therefore is remanding the low back disability rating issue for a new examination to address those factors.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain complete available service medical and personnel records.  Such steps must include, at a minimum, asking the Veteran to supply copies of all records in his possession, contacting the AARNG and/or Alabama state Adjutant General, entering a PIES request for the Veteran's records (Codes 11 or 13), and entering PIES requests for July and August 1982 clinical records from the military hospitals at Naval Air Station Jacksonville (Florida) and the Maxwell Air Force Base Hospital (Alabama).

2.  Schedule the Veteran for a VA Spine examination to obtain findings regarding the current status of his low back disability.  Ask the examiner to test and report the ranges of motion, and any evidence of pain on motion, of the Veteran's thoracolumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing. Ask the examiner to indicate whether there is objective evidence of weakness, excess fatigability, and/or incoordination associated with the low back disability. Ask the examiner to report on the effects of the low back disability on functional ability.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




